Citation Nr: 0031024	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of the appropriate initial disability 
rating for tinnitus, rated as noncompensably disabling 
effective from October 10, 1995, and rated as 10 percent 
disabling effective from April 26, 1999.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions beginning in March 1996 by 
the Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).

In February 1999, the Board decided several issues, but found 
that additional procedural development by the RO was required 
with respect to the claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  Accordingly, that issue was the subject of a 
REMAND.  The actions requested in the remand have been 
completed, and the case has been returned for appellate 
review.  

The issue of the veteran's entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is the subject of an attached remand.


FINDINGS OF FACT

1.  The veteran's tinnitus was persistent prior to April 26, 
1999.

2.  The tinnitus has not resulted in an unusual or 
exceptional disability picture with marked interference with 
employment or frequent hospitalizations.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating prior to April 26, 
1999 for tinnitus are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6260 (1998); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126). 

2.  The criteria for a rating in excess of 10 percent for 
tinnitus from April 26, 1999 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, 
Diagnostic Code 6260 (1998 & 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his tinnitus is more disabling than 
currently evaluated.  As to the veteran's claim for an 
increased rating, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Specifically, the RO has obtained all pertinent VA 
treatment records and has afforded the veteran a timely and 
comprehensive VA examination.  Therefore, the VA has 
fulfilled its duty to assist the veteran in developing facts 
that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. § 
5103A).

As a preliminary matter, the Board notes that the appeal for 
a higher evaluation for tinnitus arises from the initial 
rating decision which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
issue has been characterized accordingly.

The report of an audio - ear disease examination conducted by 
the VA in December 1995 shows that the veteran complained 
that over his 20 year career in service he had significant 
exposure to loud noises and had developed intermittent 
tinnitus.  Following examination, the pertinent diagnosis was 
sensorineural hearing loss with tinnitus.  Similarly, the 
report of an audiology examination conducted by the VA in 
December 1995 shows that the veteran reported having a 
periodic, bilateral, high pitched ringing tinnitus.  

A tinnitus questionnaire completed by the veteran and 
received by the RO in January 1996 shows that the veteran 
reported that he had ringing in his ears.  He said that it 
lasted from a few minutes up to several hours.  He said that 
when it happened it was very irritating.  With respect to a 
question about how often it had happened in the last week, 
the veteran responded that it sometimes happened one time or 
more per week, and some weeks he had none.  He said that he 
could not say how often it had occurred in the last month.  
He said that it came and went without warning.  

The report of a tinnitus and hearing loss evaluation 
conducted in September 1999 by a fee basis physician shows 
that the veteran gave a history of being exposed to jet 
engine noise in service.  He said that for a number of years 
he had tinnitus which was a little more on the right than on 
the left side.  He said that at times it was quite loud and 
bothersome to him, waking him up at nighttime and causing him 
frustration.  Following examination, the pertinent diagnosis 
was bilateral, right greater than left, tinnitus - likely 
related to his high frequency hearing losses.  

Finally, the report of an audio examination conducted by the 
VA in January 2000 shows that the veteran reported having 
tinnitus which was now constant, bilateral, and extremely 
bothersome. 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
veteran's tinnitus is rated under Diagnostic Code 6260.  The 
RO rated the disorder as noncompensably disabling effective 
from October 10, 1995, and as 10 percent disabling effective 
from April 26, 1999.  During the pendency of this appeal, 
regulatory changes amended the portion of the VA Schedule for 
Rating Disabilities pertaining to the ears.  This amendment 
was effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  When a law or regulation changes after 
a claim has been submitted, but before the administrative or 
judicial appeal process had been concluded, the law most 
favorable to the plaintiff must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999 (old criteria), Diagnostic Code 6260 
provided a single 10 percent disability rating when tinnitus 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma. The amended regulations (new criteria) 
continue to provide a single 10 percent disability rating for 
tinnitus, but the only requirement is that the tinnitus be 
recurrent.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or due to acoustic trauma, and that it be persistent.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260, as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The proposed 
amendment to the regulations indicated that tinnitus is a 
subjective sensation which, under certain circumstances, 
comes and goes.  See 59 Fed. Reg. 17297 (April 12, 1994).  
The requirement that the tinnitus be "recurrent" means that 
it might not always be present, but that it returns at 
regular intervals.  Id.  It was also noted that tinnitus can 
be caused by a number of conditions, including injuries, 
acute diseases and drug reactions.  Id.  The restriction that 
tinnitus result from trauma was eliminated since the severity 
of disability from tinnitus does not depend on its origin.  
Id.

In evaluating the claim for a higher initial rating, the 
Board notes that, with respect to the period of time prior to 
June 10, 1999, only the old rating criteria are applicable.  
Under the old criteria, absent a showing of persistent 
tinnitus, the disorder is a non-compensable disability.  The 
Board finds that the evidence is at least in equipoise with 
respect to the presence of the manifestations contemplated 
for a compensable rating.  The evidence shows that prior to 
June 10, 1999, the tinnitus was persistent albeit occurring 
on an intermittent basis.  More recently, he has described 
the tinnitus as constant.  However, regardless of the 
frequency of the episodes of attacks of tinnitus, the Board 
finds that it is clearly documented in the record that such 
episodes of tinnitus have been persistent both prior to and 
since April 26, 1999.  Thus, the Board's interpretation of 
the evidentiary record with respect to the veteran's 
description of the frequency of his tinnitus permits the 
conclusion that it has been persistent since the date of the 
claim thereby warranting assignment of an initial compensable 
evaluation of 10 percent under the previous criteria for 
rating tinnitus effective the date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  

The Board notes further, that the old criteria must be 
considered from April 26, 1999 (the effective date assigned 
by the RO for the 10 percent evaluation) through June 10, 
1999 (the date of the change in rating schedule), and either 
the new or the old (whichever is more favorable) from June 
10, 1999.  However, the Board notes that the 10 percent 
evaluation is the maximum rating for assignment under 
Diagnostic Code 6260 under either the old or the revised 
regulation.  Thus, the veteran is already receiving the 
maximum evaluation under the old or new diagnostic criteria 
for tinnitus.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(2000).  The 10 percent disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to the symptoms of 
recurrent tinnitus.  There is a lack of entitlement under the 
law to a higher schedular evaluation.  The Board finds that 
an extraschedular rating is not warranted under 38 C.F.R. 
§ 3.321(b) (2000) as the veteran has not made any 
contentions, nor is there any evidence, that the disorder 
presents an unusual or exceptional disability picture with 
such factors as marked impairment of employment or frequent 
periods of hospitalization.  Accordingly, the criteria for a 
disability rating higher than 10 percent for tinnitus both 
prior to and from April 26, 1999 must be denied.



ORDER

A 10 percent disability evaluation for tinnitus prior to 
April 26, 1999 is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An evaluation in excess of 10 percent for tinnitus from April 
26, 1999 is denied.


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

From a review of the record, the Board notes that the RO 
denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities on the basis that the 
veteran's service-connected disabilities, when considered 
apart from his nonservice-connected disabilities such as a 
heart condition, bilateral shoulder condition, bilateral knee 
condition, and left carpal tunnel syndrome, were not the 
cause of the veteran's unemployability.  The Board also notes 
that in connection with this appeal, the veteran has also 
been afforded VA examinations.  However, while the 
examination reports include findings related to the veteran's 
various service-connected disabilities, the examiners were 
not asked to express an opinion as to the impact of the 
veteran's service-connected disabilities alone on his ability 
to retain and maintain gainful employment.  Only the February 
1996 orthopedic examination report includes an opinion that 
"[t]he physical examination performed today, 2-10-96, 
demonstrates no significant abnormalities to make [the 
veteran] unemployable."  The Board notes, however, that the 
examiner only performed an orthopedic examination, and did 
not review the severity of the non-orthopedic service-
connected disabilities such as the asbestosis.

In this regard, the Board notes that although the requirement 
of submitting a well-grounded claim in order to trigger VA's 
duty to assist a veteran in obtaining evidence necessary to 
substantiate a claim for VA benefits has been eliminated by 
the recent legislation set forth above, it is useful to 
observe that the United States Court of Appeals for Veterans 
Claims (Court) has stated that "[w]here the veteran submits 
a well-grounded claim for a TDIU rating, as he has done here, 
the BVA may not reject that claim without producing evidence, 
as distinguished from mere conjecture, [that] the veteran can 
perform work that would produce sufficient income to be other 
than marginal."  Colayong v. West, 12 Vet. App. 524, 539 
(1999), quoting from Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Colayong, the Court reversed the decision of the 
RO and the Board that the veteran was not entitled to total 
disability rating based upon individual unemployability by 
reason of service-connected disabilities, based in part upon 
a lack of evidence contrary to a finding of TDIU.   The Board 
finds that it may substantiate the veteran's claim that he is 
unemployable based solely on his service-connected 
disabilities to obtain a medical opinion in this case 
addressing the impact of the veteran's service-connected 
disabilities alone on his employability.  In this regard, the 
Board notes that the veteran was most recently afforded a VA 
examination in 1999, following the claim in April 1999 that 
the veteran's service-connected disabilities had worsened, 
which did not result in any increase in assigned disability 
evaluations except for service-connected tinnitus.  However, 
the examiners did not indicate the impact of these 
disabilities on the veteran's ability to be gainfully 
employed.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) 
(VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.). 
.  
Under the circumstances, further review by the RO with 
consideration of the recently revised duty to assist 
provisions of 38 U.S.C.A. § 5103A should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for a general 
medical examination of the veteran to 
ascertain the current nature and severity 
of the veteran's service-connected 
disorders.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) in 
conjunction with such examination, and 
the examination report should reflect 
such review.  Any special studies deemed 
by the examiner(s) to be indicated should 
be conducted.  The examiner(s) must be 
requested to express an opinion as to the 
impact of the service-connected 
disabilities, in the aggregate, upon the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner(s) must essentially opine as to 
whether the service-connected 
disabilities (without regard to any 
nonservice-connected disabilities and 
without regard to advancing age) have 
rendered the veteran unable to work.  Any 
opinion(s) expressed in this regard must 
be accompanied by a complete rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence 

and argument on the matters the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

 
- 11 -


- 10 -


